BOWEN, District Judge
(dissenting).
I think the District Court should be affirmed. The oral request for an instruction on statutory designated speed and the effect of excessive speed made by appellant for the first time at the close of the court’s instructions to the jury came too late and was in disapproved form. Not to so hold seems to me to unjustifiably fail to apply the long line of federal court decisions requiring that requests for instructions be made in writing before the court instructs the jury. (See footnote 1 of the majority opinion for examples of such cases.)
The ruling of the majority here, in my opinion, originates the impractical theory that the setting up in the pre-trial order of the issue of designated speed and excessive speed as one of the issues to be tried has the effect of placing on the trial judge the burden of himself formulating a proper instruction and instructing the jury on that issue without request from either side. I disagree with that theory and do not think it is applied in practice. Often in the trial of cases both sides prefer that the court do not instruct the jury on one or more of the issues however material, because of later developments or of some particular policy of one side or both sides in the trial. If the trial judge goes ahead and instructs without request, either side or both sides may be dissatisfied either with the giving of the instruction or with the instruction’s form as given by the judge. In any event the attorneys should not by holding back their own effort be permitted to thereby place on the trial judge the burden of formulating an instruction acceptable to the parties on an issue as to which they through preference or inattention do not timely request an instruction.
These reasons call for an affirmance of the trial court whose action in this case was in keeping with the long approved and firmly settled trial practice in the federal and other courts.